Engerud, J.
The plaintiff, 'claiming to b-e the owner in- fee and in possession of a half section of land in Ransom county, brought this action- -to quiet title and establish her title against the adverse claims of the defendants Northern Pacific Railroad company and Amos A. Gates. There was no appearance -by the railroad company, but the defendant Gates appeared,- and in- his answer denied any title in plaintiff, and alleged title in himself. The nature of the title claimed by him, -so far as material on this appeal, will sufficiently appear in- subsequent parts of this opinion. There was a trial by the court without a jury, which resulted in a judgment in favor of the plaintiff for the relief demanded. Defendant Gates appealed from the judgment, and demands a trial de novo in this court.
In addition- to the main defense hereinafter discussed, the answer alleged ownership in defendant by virtue óf a tax deed, and *212also alleged ten years’ advérse possession under claim of title in fee. The ruling of the trial court that neither of these allegations was sustained is not questioned by the appellant, and will not be further noticed.
The evidence shows that the land'was bought from'the Northern Pacific Railroad Company, and paid for by the appellant; that the railroad company, at the'request of appellant, executed a deed of the land in question on' December 10, 1818, naming this respondent as grantee, 'which deed was delivered by the company to the appellant 'immediately after its execution, and has. remained in the custody of the appellant unrecorded from that time until it was produced at the trial. The respondent is the daughter of the appellant, and at the time of the execution of die deed in question was thirteen years old, and was living at her father’s home in Indiana. The respondent claims that her father had the land deeded to her with the then present- intent to vest her with -the title as a gift. The appellant’s contention with respect to the deed- is stated in -his answer as follows: “That at the time of procuring the deed to be issued in the name of the plaintiff as aforesaid the defendant intended, when- the plaintiff reached her'majority, to give her the land in question, if in the meantime she -had conducted herself towards the defendant as a good obedient daughter should; reserving to himself in the • meantime the right to dispose of said lands as he saw fit. That after the execution of said deed aforesaid, and before reaching her majority,’ and against the defendant’s wish, and in disobedience to his express command, she intermarried with .one William Hulet.” He further claims -that the deed was never delivered to plaintiff with intent .to pass title, and also alleges that he retained possession of the land at all times until the plaintiff, and her husband clandestinely took possession in March, 1901. It is apparent at a glance that, so far, as the railroad company was concerned, there was a -delivery of the deed with intent to convey title to tire grantee named,therein. It is not claimed by the appellant that he ever disclosed to the railroad company his intention to receive the -deed and ho-ld it as, an -undelivered instrument during the minority of his daughter. It is unnecessary in this case to express any opinion as to whether or not an intention- on the part of Mr. Gates, the donor (an intention .undisclosed either to the grantor or grantee in the deed), would operate, to postpone the taking effect of the *213deed, because the evidence has fully convinced us that the appellant intended at the time of the execution and delivery of the deed that it'should take -effect and vest the title in his daughter immediately. It is clear that, if both the grantor and donor intended that the deed should take effect as an ¡absolute conveyance of the title to the grantee named in the deed, the delivery of the deed to the father for -the daughter ¡was sufficient to vest the title in her. The deed was beneficial to the grantee, and imposed no conditions or obligations upon her. Under such circumstances the delivery of a deed by the grantor to a third person for the grantee is a sufficient delivery to vest the title in the grantee even though this grantee were ignorant of the fact. This is so because in such cases the law presumes acceptance by The granted in the absence of evidence of nonacceptance. The actual manual possession of the instrument by the grantee is not nécessáry or important. Arnegaard v. Arnegaard, 7 N. D. 475, 75 N. W. 797, 41 L. R. A. 858. The evidence in this case, however, shows .that the transaction was made known to the donee ¡by the donor soon after the delivery of the deed, and that she accepted it.
(103 N. W. 628.)
It would serve no useful purpose to discuss the evidence in detail. On the evidence as a whole we are fully satisfied that the deed from the railroad company was intended both by the grantor and this appellant to convey the land to the respondent at the time of its delivery, and that there was a sufficient ’delivery .to effect the purpose intended.
The judgment is accordingly affirmed.
All concur.